Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 16 NOV 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/51847 filed 15 September 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/394,977 filed on 15 September 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Status of the Claims
Claims 1-43 are pending. Claims 3, 6, 8, 12, 14-16, 18, 20, 23-35, 37-40, and 42-43 are cancelled. Claims 1-2, 5, 11, 13, 17, 19, 21-22, and 41 are amended. Claims 44-47 are new. Claims 1-2, 4-5, 7, 9-11, 13, 17, 19, 21-22, 36, 41, and 44-47 are under current examination. 
Objection to the Specification
The prior objection to the specification is withdrawn in light of applicant’s amendment to the specification. The amendment to the specification provides a colon prior to the sequence listing numbers of SEQ ID NOs: 9, 13, 34 and 30 in paragraph [0028] of the specification, said sequence references are now correctly formatted in regard to CFR 1.821(d).
Claim Objections
Claim 22 is objected to because of the following informalities: a typographical error occurs in line 2 which recites “whereon”. Claim 2 should be corrected to recite “wherein”.
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 2, 5, 11, 13, 17, and 19 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the is withdrawn in light of applicant’s amendments. The claims have been amended to remove the "optionally" language previously rendering the claims indefinite.
The prior rejection of claims 5, 7, 9-10, and 19 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention is withdrawn in light of applicant’s amendment to claim 1 thus providing the necessary antecedent basis for the claims.
The prior rejection of claim 22 under 35 U.S.C. 112(b), as being indefinite with respect to the structure and number of vectors in the recombinant expression vector system comprising at least two suicide genes is withdrawn in light of applicant’s amendments to the claim.
The prior rejection of claim 41 under 35 U.S.C. 112(b), as being indefinite with respect to the structure and number of vectors in the recombinant expression vector system comprising at least two suicide genes is withdrawn in light of applicant’s amendments to the claim. Claim 41 now recites “the recombinant vector system of claim 1” (emphasis added).
Claims 10 and 22 stand rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 10 recites “optionally” followed by further possible limitations.  The use of “optionally” fails to point out what is included or excluded by the claim language. Claim 10 is thus indefinite in respect to the scope of the claim.
Claim 22 is indefinite with regard to its antecedent basis, because claim 1 recites a first suicide gene and a second suicide gene, however claim 22 recites two or more vectors wherein at least one vector comprises a suicide gene excised via action of a recombinase in cells exhibiting a phenotype of a differentiated cell, and at least one vector comprises a suicide gene that is activated when the cell expressing the recombinant expression vector system behaves similarly to or the same as a tumor cell. Claim 22 is indefinite with regard to its antecedent basis as it is unclear which vector or vectors comprise the first or the second suicide gene of claim 1. Furthermore, claim 22 is indefinite because it is unclear whether claim 22 requires a first and a .
Appropriate correction is required.
Claims 13, 17, and 46 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 13 recites, “The recombinant expression vector system of claim 11, wherein the telomerase promoter is a human telomerase promoter.” There is insufficient antecedent basis for this limitation in the claim as claim 11, and claim 1 on which claim 11 depends, do not recite a “telomerase promoter”.
Claim 17 recites, “The recombinant expression vector system of claim 1, comprising a suicide gene which is a heterologous enzyme that metabolizes an inactive prodrug into a cytotoxin.” The claim is indefinite with regard to its antecedent basis, because claim 1 recites a first suicide gene and a second suicide gene, however claim 17 recites merely a suicide gene. It is therefore unclear as to which suicide gene of claim 1 is being further limited by the limitations recited in claim 17.
Claim 46 recites, “The recombinant expression vector system of claim 17, wherein the suicide gene is…”  Claim 46 is indefinite with regard to its antecedent basis because it is unclear which gene of claim 1, the first or the second suicide gene, is being further limited by the limitations recited in claim 46.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The prior rejection of Claims 1, 11, 13, 17, and 21 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by KEITH(WO1999038964A3, publ. 20 January 2000) and evidenced by Keith (Keith N, et al. Molecular Therapy; 2003 May; 7(5)) is withdrawn in light of  KEITH does not teach a suicide gene excised via action of a recombinase in cells exhibiting a phenotype of a differentiated cell.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
KEITH–Yi–Li–MELCHNER
Claims 1-2, 4-5, 11, 13, 17, 19, 21, 36, 41, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over KEITH (WO1999038964A3; cited in prior action), Keith (Keith N, et al. Molecular Therapy; 2003 May; 7(5); cited in prior action), Yi (Yi BR, et al. International Journal of Oncology. 2012 Sep 1;41(3):798-804), Li  (Li W, et al. Organogenesis; 2013 Jan 1; 9(1):34-9; cited in prior action), and MELCHNER (US6537805 B1, 25 March 2003; as cited in the ISR 15 March 2019 and IDS filed 16 November 2019; cited in prior action).
With respect to claim 1, KEITH (WO1999038964A3) teaches a recombinant expression vector system comprising at least two suicide genes: a pGT52-codAuppTelo vector comprising 1) an HSV-TK suicide gene under the control of a human hTR telomerase RNA gene promoter that is normally inactivated or repressed in most normal postnatal somatic cells (a cell population including phenotypically differentiated cells) and is active in germline stem cells and embryonic tissue, i.e. cells which have activities similar to or behave comparably to tumor cells (p. 1 lines 25-28 and p. 31 line 29 – p. 32 line 16), and 2) bacterial cytosine deaminase & uracil phosphoribosytransferase suicide genes conferring sensitivity to the drugs SFU & 5-fluorocytosine under the control of the constitutive hEF1-HTLV promoter (p. 31 line 29 – p. 32 line 23 cf Fig. 27; wherein Keith (2003) confirms the high activity property of the hTR (human telomerase) promoter in cancer cells as compared to normal (or non-cancerous) cells).
KEITH does not teach a suicide gene excised via action of a recombinase in cells exhibiting a phenotype of a differentiated cell.
Yi teaches that due to toxicity of anticancer agents to normal cells, stem cells have received a great deal of attention for their clinical and therapeutic potential to treat cancer (p. 801 section 3¶1; see also Prior Art Made of Record, Ulasov, 2014, p. 217 ¶5; p. 220 ¶3). Yi 
As known in the art before the EFD of the instant application, stem cell therapy has the potential to go awry with the formation of teratomas; thus, adaptive strategies have been developed to prevent or minimize adverse events and control the in vivo behavior of transplanted stem cells and their progeny via application of suicide gene modifications (Li W, et al. Organogenesis; 2013 Jan 1; 9(1):34-9; Abstract). Li teaches that suicide gene applications are considered among the most attractive approaches for controlling wayward stem cell progeny in vivo. (p. 35 ¶2). Li teaches that control of rogue stem cell progeny via gene-directed prodrug therapy is conceptually similar to cancer gene therapy, and suicide gene control is thus considered an ideal means to control wayward stem cell progeny in vivo (Abstract and p. 36 ¶6-7; pp. 37-38). Li also teaches that genetic strategies of suicide gene systems can provide effective and safe control of pluripotent stem cells to prevent adverse events, including malignant transformation and/or reversion to pluripotency that pose the risks of tumor formation post-transplantation (p. 37 ¶2). Li teaches that suicide gene applications for improving the safety of embryonic stem cells have been reduced to practice and have been reported by several different groups (p. 37 ¶2). Furthermore, Li teaches that a dual system comprising a suicide gene under the control of constitutive and a cell-specific promoter, both transferred by knock-in technology, would greatly aid in controlling transplanted cells in a 
MELCHNER teaches a recombinant vector that permits the targeted and selective elimination of tumor cells in that a suicide gene is introduced by the vector into the cells, said gene being immediately eliminated in healthy cells by expression of recombinase whereas the suicide gene can be activated in tumor cells… and leads to cell death (i) by expression of the suicide protein, wherein the vector comprises: (a) at least one first transcription cassette containing a sequence coding for a recombinase and, (b) at least one second transcription cassette containing a suicide gene, and (c) a 5'-flanked sequence and/or a 3'-flanked sequence, wherein the 5'-and/or 3'-flanked sequence contains a recombinase target sequence (col 2 lns 18-37 and claim 1). MELCHNER teaches survival of non-transformed, non-cancer, normal cells by recombinase mediated-excision of the suicide gene flanked by recombination target sequences (col 2 ¶3). MELCHNER teaches elimination of tumor/cancer-like cells (col 2 ¶2-3). MELCHNER teaches that the control of the recombinase expression and the suicide gene expression are independent from each other (col 3 final ¶).
Considering objective evidence present in the application indicating obviousness or nonobviousness. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. MPEP §2141.
Yi and Li demonstrate the prior art teachings that genetically engineered stem cells could be and had been used in systems of gene-directed prodrug therapy targeting tumor/cancer-like cells whether originating from rogue stem cells or present in a tumor environment. KEITH demonstrates and Yi teaches systems comprising more than one suicide gene are desired in targeting tumor/cancer-like cells. Li and MELCHNER teach that safety mechanisms involving elimination of suicide genes in healthy, non-cancerous, ‘normal’ cells is a recognized goal in the prior art for preventing cytotoxic effects of suicide genes in non-target cells. MELCHNER teaches a recombinase system for excision of the suicide gene and thus 
Thus, before the effective filing date (EFD) of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vector system of KEITH comprising at least two suicide genes with a vector or vectors comprising recombinase elements and a suicide gene flanked by recombinase recognition sequences of MELCHNER to provide a mechanism for excision of a suicide gene(s) in normal, differentiated, non tumor-like cells with a reasonable expectation of success, because those of ordinary skill in the art have recognized that it is a necessary goal to protect normal, differentiated tissue (cells) in stem cell therapies while selectively eliminating (through prodrug administration) cells with tumor-like behavior (e.g. such as stem cells that are capable of extensive proliferation leading to teratoma formation) comprising the intact suicide gene(s) (see, for example, Li, et al. p. 36 ¶3 and p. 37 ¶3; see also, Prior Art Made of Record: Schuldiner, et al. p. 262 final ¶—p. 263 ¶1). 
A practitioner would have had a reasonable expectation of success in modifying the system of KEITH because the suicide genes, recombinases, recombinase recognition sites, promoters, and methodologies for genetically engineering stem cells for targeting cancer cells were known and would be predicted to function as demonstrated in prior art. The practitioner would also have a reasonable expectation of success because the combination of a suicide gene, recombinase, recombinase recognition sites, and promoters were known in the prior art for controlling rogue stem cell progeny demonstrating cancer-cell like phenotypes, and the elements and methodologies for selectively eliminating these rogue cells were known, and these elements would be expected to function as taught by Li and MELCHNER in the context of genetically engineered stem cells. Furthermore, a practitioner would have a reasonable expectation of success in delivering two suicide genes to tumor/cancer-like cells while safeguarding differentiated, ‘normal,’ non tumor/cancer-like cells as Li and EMLCHNER clearly teach this reasoned expectation of such systems involving gene-directed enzyme/prodrug 
Thus, the invention of claim 1 would have been obvious to one of ordinary skill in the art before the EFD of the application in view of the teachings of KEITH, Yi, Li, and MELCHNER.
With respect to claims 2 and 4, MELCHNER teaches the Cre-lox recombinase system comprising Cre recombinase and two loxP sites flanking the suicide gene and use of flp/FRT system (col 3 lns 13-19; col 5 lns 39-52; col 7 lns 16-18;). 
With respect to claim 5, MELCHNER teaches a tissue specific promoter that is negatively regulated in cancer cells (col 2 – col 3 joining ¶).
With respect to claims 11, 13 and 45, KEITH teaches a human hTR telomerase promoter that is highly active in tumor/cancer cells (e.g. p. 32 lines 6 and 14; p. 58 ¶3).
With respect to claims 17 and 46, KEITH (p. 21 ¶2; p. 32 lns 1-23), MELCHNER (col 5 lns 59-67), Yi (pp. 800-1, section 2; and Fig. 1), Li (pp. 36-7 joining ¶; Table 2; p. 37 ¶7ff) teach vector systems comprising suicide genes which are heterologous enzymes that metabolize inactive prodrugs into cytotoxins, including cytosine deaminase/5-fluorocytosine (CD/5-FC), thymidine kinase/ganciclovir (TK/GCV), nitroreductase, and carboxypeptidase systems.
With respect to claims 19 and 47, KEITH teaches expression from promoters comprising the human EF1α promoter (p. 32 ¶1; Fig 26). MELCHNER (col 6 ln 26-30), as evidenced by Kaltschmidt (Abstract), teaches constructs comprising a constitutive LTR promoter (MELCHNER also teaches use of the constitutive SV40 promoter: for example, col 7-8, Example 1). Li teaches use of constitutive promoters including CMV, CAGG, UBC, PGK, and EF1α (p. 36 ¶1-2; p. 37 ¶2).
With respect to claim 21, KEITH teaches a single vector system as cited in the 102 rejection above.
With respect to claims 36 and 41, Li discloses MSCs modified by a suicide gene under the control of CCL5 promoter for gene therapy of hepatocellular carcinoma wherein that transplanted MSCs were recruited to the tumor site, where they differentiated and participated in tumor angiogenesis following tumor-specific activation of CCL5 promoters and wherein CCL5/HSV-TK-transfected MSCs in combination with ganciclovir (GCV) supplementation significantly reduced tumor growth by 56.4% (p. 36 ¶3). Thus, Li renders obvious the method 
Response to Applicant’s Arguments
Applicant's arguments filed 16 NOV 2021 have been fully considered but they are not persuasive. Even though applicant asserts that the Office must demonstrate not only that each and every element of the rejected claim is found in a cited combination of prior art references but also must provide an objective reason to combine … a clearly-articulated reason why one of skill in the art would make the proposed modification (p. 9 ¶2), according to MPEP § 2141 III, once the Graham factual inquiries are resolved, Office personnel must provide reasoning and evidence that the claimed invention would have been obvious to one of ordinary skill in the art. “ The section provides that… ‘there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’ (emphasis added) KSR, 550 U.S. at 418, 82 USPQ2d at 1396 and that exemplary rationales that may support a conclusion of obviousness include:  
(A) Combining prior art elements according to known methods to yield predictable results;  …
(C) Use of known technique to improve similar devices (methods, or products) in the same way;  
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;  
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;  
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.”

The Office provided a rationale for combining the prior art elements by demonstrating that those of ordinary skill in the art have recognized that it is a necessary goal to protect normal, differentiated tissue (cells) in stem cell therapies while selectively eliminating (through articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
Furthermore, MPEP § 2141 III states that “prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations...” 
Furthermore, MPEP § 2141 III provides that “The ‘mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.’ Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be ‘so great as to render the [claim] nonobvious to one reasonably skilled in the art.’ Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.”
Lastly, MPEP § 2141 III states, “The obviousness analysis cannot be confined by . . . overemphasis on the importance of published articles and the explicit content of issued patents. . . . . In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends. KSR, 550 U.S. at 419, 82 USPQ2d at 1396.”
Therefore, it is reasonable to conclude that a practitioner would have had a reasonable expectation of combining the teachings of the cited art, namely KEITH and MELCHNER, to provide a vector-based system for ensuring the safety of healthy, differentiated, ‘normal’ engineered stem cells in an environment where cancerous (or tumorigenic or cancer-like) cells are being targeted for selective elimination via suicide gene expression. Furthermore, the prior 
Furthermore, applicant provides no corresponding evidence in support of the assertion that one of ordinary skill would not have adjusted the teachings of the cited references as suggested by the Office, and would not have had a reasonable expectation of success in arriving at the instantly claimed subject matter. Thus, applicant’s arguments are not found persuasive.
KEITH–Yi–Li–MELCHNER–KELLY–Dorer
Claims 1, 5, 7, 9-10, 22, 44 are rejected under 35 U.S.C. 103 as being unpatentable over KEITH (WO1999038964A3; cited in prior action), Keith (Keith N, et al. Molecular Therapy; 2003 May; 7(5); cited in prior action), Yi (Yi BR, et al. International Journal of Oncology. 2012 Sep 1;41(3):798-804), Li  (Li W, et al. Organogenesis; 2013 Jan 1; 9(1):34-9; cited in prior action), and MELCHNER (US6537805 B1, 25 March 2003; as cited in the ISR 15 March 2019 and IDS filed 16 November 2019; cited in prior action), herein KEITH–Yi–Li–MELCHNER, as applied to claims 1 and 5 above, and further in view of KELLY (US20060068496 A1, publ. 30 March 2006; as cited in the ISR 15 March 2019 and IDS filed 16 November 2019; cited in prior action) and Dorer (Dorer DE, Nettelbeck DM. Targeting cancer by transcriptional control in cancer gene therapy and viral oncolysis. Advanced drug delivery reviews. 2009 Jul 2;61(7-8):554-71).
KEITH–Yi–Li–MELCHNER teach, or render obvious, the inventions of claims 1 and 5 as presented above. However, KEITH–Yi–Li–MELCHNER do not teach the tissue specific promoters 
In regard to claims 5, 7, 9-10, and 44, KELLY is directed to related applications of genetically engineered stem cells including stem cell differentiation and reversion to pluripotency. KELLY also addresses constructs comprising suicide genes and recombinases, but for different applications than the instant invention. KELLY, however, demonstrates several concepts, elements, and methodologies known and practiced in the art before the EFD of the instant application. KELLY teaches strategies involving constitutive promoters (including SV40 and CMV [0129]) and tissue specific promoters (including the insulin promoter [0122],[0141], a pancreas (islet) beta-cell specific promoter ([0105] and Table 4)) for controlling gene expression in genetically engineered stem cells and/or progeny and constructs comprising a suicide gene [0034],[0438], [0445]. In some embodiments the suicide gene is within a Cre-lox (or FRT/flp) recombination site for excision of a suicide gene by a recombinase [0140],[0124],[0433],[0438].
Therefore, it would have been obvious to one of ordinary skill in the art, before the EFD of the application, to employ tissue specific promoters (as taught by KELLY) as the tissue specific promoter made obvious by KEITH–Yi–Li–MELCHNER in regard to claim 5 above, for applications directed to controlling gene expression in pancreatic cells (insulin promoters, instant claims 5, 7, and 44), if one was employing the system for treating islet cell disorders such as diabetes, or hepatic (liver) cells (liver-specific or albumin promoters {0031],[0032],[0112],[0105],[0327], instant claims 5, 7, and 9), if one was treating a liver disease, in the modified recombinant expression vector system taught by KEITH–Yi–Li–MELCHNER. Additionally, Li provides art-based examples wherein the target cells could be pancreatic cells and/or liver cells/hepatocytes (p. 34 final ¶; p. 36 ¶3), and KEITH teaches applications for treatment of pancreatic and hepatic tumors (p. 57 ¶3). So such modifications would have been obvious to one of ordinary skill in the art in view of Li, KEITH, and KELLEY. Furthermore, a practitioner would have a reasonable expectation of success in utilizing the tissue specific promoters taught by KELLY as the tissue specific promoter made obvious in KEITH–Yi–Li–MELCHNER because the promoters would be expected to function in the art-
With respect to claim 10, KELLY teaches  that there are a number of cell specific promoters that can be used in the disclosed methods and compositions that can be identified by identifying regulatory regions associated with transcripts of genes that are cell type specific or occur in a subset of cell types [0110]. KELLEY also teaches that promoters may comprise pancreas cell regulatory sequences [0122] and Dorer evidences that CGA is a promoter associated with endocrine tumors of the pancreatic islet cells (p. 565, section 5.4).
With respect to claim 22, KELLY teaches a vector system comprising two vectors [0051], [0052], [0438].
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•  Ulasov (Ulasov IV, Borovjagin AV, Schroeder BA, Baryshnikov AY. Oncolytic adenoviruses: a thorny path to glioma cure. Genes & diseases. 2014 Dec 1;1(2):214-26) teaches genetically engineered stem cells as alternative tumor targeting vectors (p. 220 ¶3).
•  Kaltschmidt (Kaltschmidt C, Kaltschmidt B, Neumann H, Wekerle H, Baeuerle PA. Constitutive NF-kappa B activity in neurons. Molecular and cellular biology. 1994 Jun;14(6):3981-92) teaches that LTRs are constitutive promoters (Abstract).
•  Schuldiner (Schuldiner, M, et al. Stem cells; 2003 May; 21(3):257-65; cited in prior action) demonstrated ablation of HSV-tk+ ES and teratoma cells exposed to a wide range of ganciclovir concentrations, while normal cells remained unaffected.
•  Ma (Ma Y, et al. J Cell Mol Med; 2010 Dec; 14(12):2697-701) teaches considerable research has revealed the significant similarity between the development of early embryo and tumorigenesis in terms of biological behaviors such as migration and invasion, gene expression and protein profiles, signaling pathways, cell differentiation, and the mechanism of immune escape.
•  Jiang (Jiang, J., et al. Oncology Reports 31, no. 2 (2014): 781-787) teaches that using prodrugs GCV and 5-FC together for targeting MSCs transfected with a construct comprising TK and CD 
•  Navarro (Navarro SA, at el. Expert Opinion on Therapeutic Patents; 2016 Sep 1; 26(9):1095-104) presents an overview of suicide gene systems and the latest innovations done to enhance cancer suicide gene therapy strategies by i) improving vectors for targeted gene delivery using tissue specific promoter and receptors; ii) modification of the tropism; and iii) combining suicide genes and/or classical therapies for cancer (Abstract).
Conclusion
Claims 1-2, 4-5, 7, 9-11, 13, 17, 19, 21-22, 36, 41, and 44-47 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 
                                                                  
/KEVIN K HILL/Primary Examiner, Art Unit 1633